ORIGINAL                                                06/07/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 22-0172

                                          DA 22-0172


MONTANA DEMOCRATIC PARTY and MITCH
                                                                             JUN   0 7 2022
BOHN, WESTERN NATIVE VOICE, et al.,                                       Bowen Greenwood
MONTANA YOUTH ACTION, et al.,                                           Clerk of Supreme Court
                                                                           'Rtate of Montane


            Plaintiffs and Appellees,
                                                                     ORDER
      v.

CHRISTI JACOBSEN, in her official capacity as
Montana Secretary of State,

            Defendant and Appellant.


       Brett W. Johnson of Phoenix, Arizona, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana, Petitioner Johnson is currently in good standing with
another state jurisdiction in which Johnson is adrnitted to the practice of law, Montana counsel
listed in the application is in good standing with the State Bar of Montana, and this is the first
appearance of Petitioner and the fourteenth appearance of Petitioner's firm under the pro hac
vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Brett W. Johnson to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Brett W. Johnson, to all counsel
of record in this appeal, and to the State Bar of Montana.
       DATED this --4-1:1day of June, 2022.
                                                   For the Court,